McGrath, J.
The question as to whether or not com- ' plainant is entitled to possession under the contract before the payment of the balance of the purchase price-*113is not free from doubt, but on rehearing complainant proffers payment of such balance, and. I think that the decree heretofore ordered by this Court may be so far modified as to entitle complainant to possession upon payment, within 60 days from the date hereof, of the balance of said purchase price, less the amount of the mortgage upon said premises, with interest from the date hereof.
Morse, Lono, and Grant, JJ., concurred.